Case 2:20-cv-09002-FMO-KS Document 20 Filed 01/06/21 Page1of1 Page ID #:102

 

 

 

|
2
3
JS-6
4
5
6
d
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | JOHN DOE, an individual, Case No. 2:20-cv-09002 FMO(KSx)
12 Plaintiff, ORDER GRANTING
STIPULATION FOR DISMISSAL
13 VS. OF ENTIRE ACTION WITH
PREJUDICE
14 | THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA; JOHNSON
15 | & JOHNSON CHOICE PLAN GROUP
LONG TERM DISABILITY PLAN; and
16 | DOES 1 through 10, Inclusive,
17 Defendants.
18
19 Based upon the stipulation of the parties and for good cause shown;
20 IT IS HEREBY ORDERED that this action, Case No. 2:20-cv-09002
21 | FMO(KSx), is dismissed in its entirety as to all defendants, with prejudice.
22 IT IS HEREBY FURTHER ORDERED that each party shall bear its own
23 | attorneys’ fees and costs in this matter.
24 IT IS SO ORDERED.
ZS
26 | Dated: January 6, 2021 /s/
HON. FERNANDO M. OLGUIN
a United States District Court Judge
28
1 Case No. 2:20-cv-09002 FMO(KSx)
ORDER GRANTING STIPULATION FOR
DISMISSAL OF ENTIRE ACTION WITH
175851.1 PREJUDICE

 

 
